UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-1224


MICHELE P. PARKS,

                 Plaintiff - Appellant,

            v.

PETSMART,

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
Chief District Judge. (5:13-cv-00777-D)


Submitted:    June 26, 2014                   Decided:   July 1, 2014


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michele P. Parks, Appellant Pro Se. Stephen Frederick Dimmick,
ALLEN KOPET & ASSOCIATES, PLLC, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michele P. Parks appeals the district court’s order

dismissing her complaint.       We have reviewed the record and find

no reversible error.         Accordingly, we affirm for the reasons

stated by the district court.        Parks v. PetSmart, No. 5:13-cv-

00777-D   (E.D.N.C.   Feb.    12,   2014).   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                               AFFIRMED




                                     2